UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
                                          )
            v.                            )                  Crim. No. 18-cr-219 (ESH)
                                          )
AUSTIN PIERRE BOYKINS,                    )
                                          )
                        Defendant.        )
__________________________________________)


                         MEMORANDUM OPINION AND ORDER

       Defendant Austin Pierre Boykins was convicted of one count of using, carrying, or

possessing a firearm during a drug trafficking offense in violation of 18 U.S.C. § 924(c)(1). (See

Judgment, ECF No. 37.) He was sentenced to a 60-month term of imprisonment, to be followed

by a 60-month term of supervised release. (Id.)

       Proceeding pro se, defendant has filed a motion pursuant to 28 U.S.C. § 2255 to vacate,

set aside or correct his sentence in light of the Supreme Court’s recent decision in United States

v. Davis, 139 S. Ct. 2319 (2019). (See Def.’s 2255 Mot., Nov. 5, 2019, ECF No. 39.) The

government opposes defendant’s motion on the ground that Davis does not apply to defendant’s

conviction. (Gov’t Opp., ECF No. 41.) The government is correct, so defendant’s motion will

be denied.

       Section 924(c)(1) makes it a crime to use, carry, or possess a firearm in connection with

either a “drug trafficking crime” or a “crime of violence.” 18 U.S.C. § 924(c)(1)(A). Section

924(c)(2) defines what constitutes a “drug trafficking crime,” while 924(c)(3) defines what

constitutes a “crime of violence.” In Davis, the Supreme Court held that the “residual clause” in
the definition of a “crime of violence” was void for vagueness. 139 S. Ct. at 2325-27.1 But here

defendant was convicted of using, carrying, or possessing a firearm during a drug trafficking

offense, not during a crime of violence. (See Judgment at 1.) Thus, Davis has no effect on the

validity of his conviction.

          As Davis does not affect the validity of defendant’s § 924(c) conviction, it is hereby

          ORDERED that defendant’s § 2255 motion, ECF No. 39, is DENIED; it is further

          ORDERED that a certificate of appealability will not be issued; and it is further

          ORDERED that the Clerk shall close the corresponding Civil Action, 19-cv-3469.




                                                                _______________________
                                                                ELLEN S. HUVELLE
                                                                United States District Judge
DATE: January 8, 2020




1
    In § 924(c), a “crime of violence” is defined as “an offense that is a felony” and

          (A) has as an element the use, attempted use, or threatened use of physical force against
          the person or property of another, or

          (B) that by its nature, involves a substantial risk that physical force against the person or
          property of another may be used in the course of committing the offense.

18 U.S.C. § 924(c)(3) (emphasis added to “residual clause”).
                                                    2